Citation Nr: 0513108	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Waco, Texas.  In July 2002 the RO continued the evaluation of 
30 percent for the veteran's service-connected PTSD.  In 
November 2004, the veteran was afforded a Travel Board 
hearing.


REMAND

The veteran's post-service medical records show that the 
veteran began receiving treatment for PTSD in the early 
1980s.  There are multiple VA progress notes relating to the 
veteran's PTSD, as well as VA PTSD examinations dated in May 
2002 and October 2003.  The October 2003 VA PTSD Exam is the 
most recent PTSD treatment on record.  The veteran's 
representative informed the Board at the November 2004 
hearing that the veteran's most recent treatment for his PTSD 
was two months prior to the hearing at the Big Spring VA 
Medical Center.  Those records are not currently associated 
with the claims files.

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, based on the veteran's testimony before the 
Board, it is found that an examination addressing the current 
severity of the veteran's PTSD, stating his current 
symptomatology and all criteria for a higher rating would be 
beneficial to deciding this claim.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should contact the VA 
treatment facilities in Odessa, Texas; 
West Texas; and Big Spring and request 
all of the veteran's treatment reports 
concerning PTSD since October 2003.  

2.  Upon completion of the development 
outlined in the first paragraph, the RO 
should schedule the appellant for a VA 
psychiatric examination in order to 
ascertain the nature and severity of his 
psychiatric disability.  Pertinent 
findings should be reported in detail and 
the examiner should assign a GAF score 
and explain what the score represents, as 
well as give a complete report of the 
veteran's current symptomatology.  The 
examiner should provide a rationale for 
the opinion expressed.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
scheduled examination.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
be given the appropriate period of time 
within which to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




